Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 1 of 11   PageID #: 2142
                                                                         EXHIBIT
                                                                            44
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 2 of 11   PageID #: 2143
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 3 of 11   PageID #: 2144
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 4 of 11   PageID #: 2145
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 5 of 11   PageID #: 2146
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 6 of 11   PageID #: 2147
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 7 of 11   PageID #: 2148
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 8 of 11   PageID #: 2149
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 9 of 11   PageID #: 2150
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 10 of 11   PageID #: 2151
Case 2:18-cv-00139-JDL Document 97-44 Filed 11/04/20 Page 11 of 11   PageID #: 2152
